United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                  No. 97-3910WM
                                  _____________

Tommie Joe Johnson,                      *
                                         *
                    Appellant,           * On Appeal from the United States
                                         * District Court for the Western
      v.                                 * District of Missouri.
                                         *
United States of America,                *       [UNPUBLISHED]
                                         *
                    Appellee.            *
                                   _____________

                            Submitted: May 29, 1998
                                Filed: June 8, 1998
                                 _____________

Before FAGG and HANSEN, Circuit Judges, and STROM,* District Judge.
                           _____________

PER CURIAM.

        Applying our decision in Bousley v. Brooks, 97 F.3d 284 (8th Cir. 1996), the
district court denied Tommie Joe Johnson's 28 U.S.C. § 2255 sentence-related motion.
The Supreme Court has now reversed our Bousley decision. Bousley v. United States,
No. 96-8516, 1998 WL 244204 (U.S. May 18, 1998). Correspondingly, we now
reverse the judgment of the district court and remand the case to that court for further
consideration of Johnson's motion in light of Bousley v. United States.


      *
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska, sitting by designation.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-